Exhibit 10.1

EXECUTION COPY

INTERIM SUPPLY AGREEMENT

between

GRUPO MODELO, S.A.B. DE C.V.

and

CROWN IMPORTS LLC

Dated: June 7, 2013



--------------------------------------------------------------------------------

INTERIM SUPPLY AGREEMENT

This Interim Supply Agreement (“Agreement”), dated this 7th day of June, 2013,
is by and between Grupo Modelo, S.A.B. de C.V. (“Supplier”), and Crown Imports
LLC, a Delaware limited liability company (“Crown”).

WITNESSETH:

WHEREAS, pursuant to the Brewery Purchase Agreement Constellation has purchased
the Piedras Negras brewery located in Coahuila, Mexico;

WHEREAS, Supplier has agreed to sell to Crown a portion of its requirements for
Products subject to the terms and conditions hereof.

NOW, THEREFORE, in consideration of the promises contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1 For purposes of this Agreement, the following terms have the meanings set
forth below:

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls or is controlled by that Person, or is under common control with that
Person. For purposes of this definition, “control” (including, with correlative
meaning, the terms “controlled by” and “under common control with”), as used
with respect to any Person, shall mean the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise.

“ABI” means Anheuser-Busch, InBev NV/SA.

[****]

“Beer” means beer, ale, porter, stout, malt beverages, and any other versions or
combinations of the foregoing, including, without limitation, non-alcoholic
versions of any of the foregoing.

“Brewery” means the Piedras Negras Plant as that term is defined in the Brewery
Purchase Agreement.

“Brewery Expansion Plan” means Future Expansion as that term is defined in the
Brewery Purchase Agreement.

 

1

 

[****] Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits information subject to the confidentiality
request. Omissions are designated with brackets containing asterisks. As part of
our confidential treatment request, a complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

“Brewery Purchase Agreement” means that certain Stock Purchase Agreement dated
as of February 13, 2013, as amended by the First Amendment to Stock Purchase
Agreement, made and entered into as of April 19, 2013 (as further amended,
modified or supplemented from time to time in accordance with its terms)
pursuant to which Constellation agreed to purchase, or cause to be purchased by
its designee(s), all of the issued and outstanding shares of capital stock of
Compañia Cervecera de Coahuila, S.A. de C.V., a sociedad anónima de capital
variable organized under the laws of Mexico, and all of the issued and
outstanding shares of capital stock of Servicios Modelo de Coahuila, S.A. de
C.V., a sociedad anónima de capital variable organized under the laws of Mexico.

“Business Day” means any day, other than Saturday, Sunday or a day on which
banking institutions in New York, New York, Chicago, Illinois, or Mexico City,
Mexico are authorized or obligated by law to close.

“Case” means (1) units aggregating approximately 288 ounces (except with respect
to CORONITA in which instance such units shall aggregate approximately 168
ounces) plus (2) their Containers.

“Change of Control” means (i) any Prohibited Owner or Person controlled by a
Prohibited Owner becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that such Prohibited Owner or Person shall
be deemed to have beneficial ownership of all shares that such Prohibited Owner
or Person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time) of all or any portion of any
class of capital stock or equity interests (including partnership interests)
then outstanding of Crown; provided, that, no such Prohibited Owner or Person
shall be considered to be a beneficial owner of any class of capital stock or
equity interests (including partnership interests) of Crown solely as a result
of being a beneficial owner of Voting Stock of Constellation, (ii) any
Prohibited Owner or Person controlled by a Prohibited Owner becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that such Prohibited Owner or Person shall be deemed to have beneficial
ownership of all shares that such Prohibited Owner or Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time) of all or any portion of any class of capital stock or equity interests
(including partnership interests) then outstanding of the Company; provided,
that, no such Prohibited Owner or Person shall be considered to be a beneficial
owner of any class of capital stock or equity interests (including partnership
interests) of the Company solely as a result of being a beneficial owner of
Voting Stock of Constellation, (iii) any Prohibited Owner or Person controlled
by a Prohibited Owner becomes the beneficial owner, directly or indirectly, of
more than fifty percent (50%) of the voting power of the total outstanding
Voting Stock of Constellation; (iv) any Prohibited Owner or Person controlled by
a Prohibited Owner becomes a member of Crown or shareholder of the Company; or
(v) a sale of all or substantially all of the assets of Crown to any Prohibited
Owner or Person controlled by a Prohibited Owner.

“Company” means Constellation Beers, Ltd.

“Confidential Information” means all information and materials regarding the
business of either party that are identified in writing as being confidential,
including (whether or not identified in writing as being confidential for any of
the following) business plans, financial

 

2



--------------------------------------------------------------------------------

information, historical financial statements, financial projections and budgets,
historical and projected sales, pricing strategies and other pricing
information, marketing plans, research and consumer insights, capital spending
budgets and plans, the names and backgrounds of key personnel, personnel
policies, plans, training techniques and materials, organizational strategies
and plans, employment or consulting agreement information, customer agreements
and information (including for distributors or retailers), names and terms of
arrangements with vendors or suppliers, or other similar information.
“Confidential Information” does not include, however, information which (i) is
or becomes generally available to the public other than as a result of a breach
by the receiving party (or its Affiliates) of its obligations of confidentiality
and non-use set forth herein, (ii) was available to the receiving party or its
Affiliates on a non-confidential basis prior to its disclosure by the disclosing
party, or (iii) becomes available to the receiving party on a non-confidential
basis from a person other than Crown or any of its Affiliates.

“Constellation” means Constellation Brands, Inc. and shall include any successor
thereto.

“Container” means the bottle, can, keg, or similar receptacle in which Product
is directly placed, and the box, carton or similar item in which such receptacle
is packaged.

“CPA Firm” means Ernst & Young LLP or if Ernst & Young LLP is unable to serve as
contemplated hereunder, such other nationally recognized accounting firm
reasonably acceptable to Supplier and Crown.

“CPI” means, [****]

“CPI Adjustment” means, [****]

[****]

“Crown” has the meaning assigned to that term in the Preamble

“Designated Brewery” means, with respect to any Product, the brewery at which
Grupo Modelo or its Subsidiaries produce such Product for sale to Crown.

“DOJ” means the United States Department of Justice Antitrust Division or any
authorized representatives thereof.

“Eligible Supplier” has the meaning assigned to that term in Section 1.1 of the
Sub-License Agreement.

“Excess” means, for any three month period described in Exhibit B the amount of
Products purchased and sold hereunder exceeding the Volume Threshold.

 

 

3

 

[****] Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits information subject to the confidentiality
request. Omissions are designated with brackets containing asterisks. As part of
our confidential treatment request, a complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder, in each case, as amended.

“Extended Storage” has the meaning assigned to that term in Section 4.1(b).

“Extension Period” has the meaning assigned to that term in Section 8.1.

“Final Judgment” means the proposed Final Judgment filed on April 19, 2013 in
United States v. Anheuser-Busch InBev SA/NV and Grupo Modelo S.A.B. de C.V.,
Case 1:13-cv-00127 (Hon. Richard W. Roberts), as such proposed Final Judgment
may be modified by agreement of the parties in that action with the approval of
any court of law or equity of competent jurisdiction.

“Fiscal Year” means the twelve-month period commencing on March 1 and ending on
the last day of February of the next calendar year.

“FOB” means “free on board” the Designated Brewery; meaning for purposes of this
Agreement that (i) Supplier shall bear the expense and risk of loss of
transporting Product to the Designated Brewery and (ii) that title to Product
shall pass from Supplier to Crown at the Designated Brewery.

“Force Majeure” means the inability, after giving effect to the allocation
requirements of Section 2.1, of Supplier to supply Product pursuant to Article
II as a direct result of: acts of God; strikes or other labor unrest; civil
disorder; fire; explosion; perils of the sea; flood; drought; war; riots;
sabotage; terrorism; accident; embargo; priority, requisition or allocation
mandated by governmental action; changes in laws or regulations, or the
enforcement or interpretation thereof, that impair the Production or export of
Beer into the Territory; shortage or failure of supply of ingredients or raw
materials necessary to produce Product; or other cause beyond control of
Supplier or the Modelo Group. The duration of any Force Majeure occurrence is
limited to the period during which Supplier is unable to supply Product, or make
reasonable alternative arrangements to supply Product, due to the event or
condition giving rise to such Force Majeure occurrence.

“GAAP” means generally accepted accounting principles, consistently applied.

“Grupo Modelo” means Grupo Modelo, S.A.B. de C.V., a sociedad anónima de capital
variable organized under the laws of Mexico.

“herein” and “hereunder” refer to this entire Agreement.

“Import Business” means importing, marketing and selling the Products and
directly related activities in the Territory hereunder.

“law”, unless otherwise expressly stated in this Agreement, includes statutes,
regulations, decrees, ordinances and other governmental requirements, whether
federal, state, local or of other authority.

 

4



--------------------------------------------------------------------------------

“Marcas Modelo” means Marcas Modelo, S. de R.L. de C.V., organized under the
laws of Mexico.

“Modelo Group” means Grupo Modelo and all Persons that, now or in the future,
are related to Grupo Modelo by virtue of Grupo Modelo’s direct or indirect share
ownership, and any Affiliates thereof, and ABI, Anheuser-Busch Companies, LLC,
Anheuser-Busch International, Inc., Anheuser-Busch International Holdings, LLC,
and any of their respective Affiliates.

“New Physical Unit” means any Physical Unit added since June 28, 2012 to the
Importer Agreement, dated as of January 2, 2007, between Extrade II, S.A. de
C.V. and Crown, as amended.

“Permitted Holders” means (a) Marilyn Sands, her descendants (whether by blood
or adoption), her descendants’ spouses, her siblings, the descendants of her
siblings (whether by blood or adoption), Hudson Ansley, Lindsay Caleo, William
Caleo, Courtney Winslow, or Andrew Stern, or the estate of any of the foregoing
Persons, or The Sands Family Foundation, Inc., (b) trusts which are for the
benefit of any combination of the Persons described in clause (a), or any trust
for the benefit of any such trust, or (c) partnerships, limited liability
companies or any other entities which are controlled by any combination of the
Persons described in clause (a), the estate of any such Persons, a trust
referred to in the foregoing clause (b), or an entity that satisfies the
conditions of this clause (c).

“Person” means any individual, corporation, partnership, limited partnership,
limited liability company, joint venture, syndicate, sole proprietorship, a
company with or without share capital, unincorporated association, trust,
trustee, executor, administrator or other legal representative, regulatory body
or agency, government or governmental agency, authority or entity, however
designated or constituted.

“Physical Unit” means the shipping unit of a Product set forth on the Price
Sheet. For example, the Physical Unit for (a) Corona Extra six pack in cans is
four such six-packs of 12 oz. cans, (b) Corona Extra twelve pack bottles is two
such twelve packs of 12 oz. bottles, (c) Coronita six pack bottles is four such
six-packs of 7 oz. bottles, and (d) Corona Light Quarter-barrel Slim is one such
Quarter-barrel Slim.

“Prohibited Owner” means Carlsberg Breweries A/S, Heineken Holding NV, SABMiller
plc, Molson Coors Brewing Company, Miller Coors LLC, any of their respective
controlled Affiliates and any successor of any of the foregoing, or any Person
(other than a Subsidiary of Constellation or a Permitted Holder) owning,
distributing or brewing Beer brands of which 275 million Cases or more were sold
in the Territory during the calendar year ended immediately prior to the
determination of whether such Person is a Prohibited Owner.

“Price” has the meaning assigned to that term in Section 3.1.

“Price Sheet” means that certain Price Sheet agreed to by ABI and Constellation
on June 28, 2012, plus any Physical Units added since that date to the Importer
Agreement, dated as of January 2, 2007, between Extrade II, S.A. de C.V. and
Crown, as amended.

 

5



--------------------------------------------------------------------------------

“Product” means Beer packaged in Containers bearing one or more of the
Trademarks and sold to Crown pursuant to this Agreement and as described on the
Price Sheet.

“Production” means the manufacturing, bottling and packaging of Beer.

“Requirements” means all Products required by Crown for delivery and sale to its
customers in the Territory.

“Requisite Licenses” has the meaning assigned to that term in Section 6.1.

“saleable” has the meaning assigned to that term in Section 4.1(b).

“SKU” for any Product means the Physical Unit in which it is sold by Supplier to
Crown. Any difference in the Containers for a Product (whether in size, shape or
materials), secondary packaging for the Containers, quantities of Containers
contained in the secondary packaging, configurations of Containers contained in
the secondary packaging or other distinct attributes in a configuration shall be
considered to be a separate SKU.

“Sub-license Agreement” means the Amended and Restated Sub-license Agreement
dated as of the date hereof by and between Constellation Beers Ltd. and Marcas
Modelo.

“Subsidiary” means, with respect to any Person, a corporation, partnership,
joint venture, limited liability company, trust, estate or other Person of which
(or in which), directly or indirectly, more than fifty percent (5 0%) of (a) the
issued and outstanding capital stock having ordinary voting power to elect a
majority of the board of directors, managers or others performing similar
functions of such entity (irrespective of whether at the time capital stock of
any other class or classes of such entity shall or might have voting power upon
the occurrence of any contingency), (b) the interest in the capital or profits
of such partnership, joint venture or limited liability company or other Person
or (c) the beneficial interest in such trust or estate is at the time owned by
such first Person, or by such first Person and one (1) or more of its other
Subsidiaries or by one (1) or more of such Person’s other Subsidiaries.

“Supplier” has the meaning assigned to that term in the Preamble.

“Territory” has the meaning assigned to that term in Section 1.1 of the
Sub-License Agreement.

“Trademarks” has the meaning assigned to that term in Section 1.1 of the
Sub-License Agreement.

“Transition Services Agreement” means the Transition Services Agreement dated as
of the date hereof between ABI and Constellation.

“unsaleable” has the meaning assigned to that term in Section 4.1(b).

“Volume Threshold” means, with respect to any three month period described in
Exhibit B, a number of hectoliters equal to forty percent (40%) of the
Requirements for such three month period.

 

6



--------------------------------------------------------------------------------

“Voting Stock” means (i) with respect to a corporation, the stock of the class
or classes pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect or appoint at least a majority of the
board of directors or trustees of such corporation (irrespective of whether or
not at the time stock of any other class or classes shall have or might have
voting power by reason of the happening of any contingency) and (ii) with
respect to a partnership, limited liability company or business entity other
than a corporation, the equity interests thereof.

1.2 Construction

(a) Unless the context of this Agreement otherwise requires, (i) words of any
gender include each other gender; (ii) words using the singular or plural number
also include the plural or singular number, respectively; (iii) the terms
“hereof,” “herein,” “hereby” and derivative or similar words refer to this
entire Agreement; (iv) the terms “Article”, “Section”, “Schedule” or “Exhibit”
refer to the specified Article, Section, Schedule or Exhibit of this Agreement,
unless otherwise specifically stated; (v) the words “include” or “including”
shall mean “include, without limitation” or “including, without limitation;” and
(vi) the word “or” shall be disjunctive but not exclusive.

(b) Unless the context otherwise requires, references to agreements and other
documents shall be deemed to include all subsequent amendments and other
modifications thereto.

(c) Unless the context otherwise requires, references to statutes shall include
all regulations promulgated thereunder and, except to the extent specifically
provided below, references to statutes or regulations shall be construed as
including all statutory and regulatory provisions consolidating, amending or
replacing the statute or regulation.

(d) The language used in this Agreement shall be deemed to be the language
chosen by the parties to express their mutual intent, and no rule of strict
construction shall be applied against any party. This Agreement is the joint
drafting product of the parties hereto and each provision has been subject to
negotiation and agreement and shall not be construed for or against any party as
drafter thereof.

(e) All accounting terms used herein and not expressly defined herein shall have
the meanings given to them under GAAP.

(f) All amounts in this Agreement are stated and shall be paid in United States
dollars.

ARTICLE II

SUPPLY OF PRODUCT LINE

2.1(a) On and after the date hereof, subject to Section 5.1, Supplier shall be
obligated to supply to Crown during each calendar year the Requirements not
supplied by the Brewery and Eligible Suppliers. In the event members of the
Modelo Group from which Supplier purchases Product do not have sufficient
quantities of Beer of the brands subject to this Agreement and produced in
Mexico to supply all their domestic and export customers

 

7



--------------------------------------------------------------------------------

(including, without limitation, for adequate inventory purposes), allocation of
Beer of such brands shall be made no less favorably to Crown (through Supplier)
for importation and sale within the Territory than to any other customers of
such members of the Modelo Group or markets, including the domestic market of
Mexico.

(b) In producing and packaging the Products, Supplier shall comply with its
customary and established quality standards, and applicable law, including the
law of any State in the Territory in which the Products are sold.

2.2 All orders for Product under this Agreement shall be made by Crown
specifying the type of Product ordered and the quantities thereof. Subject to
Section 2.1 and Force Majeure, each such order shall constitute a binding
obligation between Crown and Supplier in accordance with the terms of this
Agreement five (5) days after receipt thereof by Supplier on the terms of the
order, subject to modifications that the parties agree to within such five-day
period.

2.3 EXCEPT AS STATED IN THIS AGREEMENT, SUPPLIER MAKES NO WARRANTY, EXPRESS OR
IMPLIED, INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, CONCERNING PRODUCT.

2.4 Supplier will supply Product to Crown FOB the Designated Brewery (whether
rail or other transportation as requested by Crown). Subject to Force Majeure,
all Product to be supplied to Crown by Supplier pursuant to an order under
Section 2.2 shall be delivered within thirty (30) days of final Production, and
(i) in no event more than thirty (30) days after the end of the calendar month
in which such order is to be filled under Section 2.5 and (ii) in a manner
consistent in all material respects with the ordinary course of business of the
Designated Brewery during the twenty-four (24) months immediately preceding the
date hereof. Crown guarantees to Supplier the payment of all freight, customs,
handling and other charges incurred with respect to Product after delivery to
Crown. Supplier will not charge for packing, boxing or crating a shipment of
Product.

2.5 Crown shall use its commercially reasonable efforts to deliver to Supplier
not later than the fifth (5th) working day of each calendar month requests
covering, in the aggregate, all Product that Crown wishes to purchase from
Supplier during the succeeding calendar month or, in the case of Negra Modelo
and Corona Light, the second succeeding calendar month. To the extent compatible
with Crown’s resale prospects and each party’s obligations under this Agreement,
the parties respectively shall use their commercially reasonable efforts to the
end that the deliveries contemplated in corresponding orders occur at reasonably
uniform volumes and intervals during any Fiscal Year and within each calendar
month. Crown shall use its commercially reasonable efforts to maintain adequate
inventories and distribution channels to meet its sales responsibilities
hereunder without undue pressure on production schedules of the Modelo Group.

2.6 All terms and conditions set forth on any order shall be of no force and
effect, other than the type of Product ordered, the quantities ordered and the
mode of transportation if other than rail.

 

8



--------------------------------------------------------------------------------

2.7 Anything in Section 2.2 to the contrary notwithstanding, in the event of any
conflict between the provisions of any order and the provisions of this
Agreement (including without limitation terms of payment and warranties
concerning Product), the provisions of this Agreement shall govern.

2.8 In connection with the transportation of Product from the Designated
Brewery, Crown shall be responsible for:

(a) Providing Supplier with such information as may be reasonably required by
Grupo Modelo to establish the daily and monthly shipping schedules of Designated
Breweries;

(b) Monitoring the performance of the daily and monthly shipment schedules
established and furnished to Crown by Supplier;

(c) Communicating to carriers the volume of Crown’s orders theretofore accepted
by Supplier;

(d) Monitoring carriers’ adherence to the shipping schedules established by
Grupo Modelo;

(e) Assisting Supplier in complying with requirements established by U.S.
federal, state and local government agencies;

(f) In coordination with Supplier’s Export Department, organizing
transportation, designating the transport vehicles and equipment required for
the Product to be shipped from the Designated Brewery and ordering such vehicles
(Crown to be responsible for ordering the transportation and equipment vehicles
from the transporter; however, Supplier to be responsible for (1) scheduling
with the transporter times when the transporter will make transportation
vehicles and equipment available as ordered by Crown at the Designated Brewery
for loading, (2) making Product available for loading at scheduled times and
(3) loading Product on the transportation vehicles so ordered by Crown at
scheduled times, which tasks shall be performed by Supplier in a manner no less
diligently than performed by Supplier for Crown during the twelve (12) month
period immediately preceding the date hereof); and Supplier shall hold Crown
harmless with respect to any demurrage or other claims of the transporter
against Crown that result from Supplier not performing any of the actions
described in clauses 1, 2 and 3 of this Section 2.8(f));

(g) Processing (with the cooperation of Supplier, but without cost to, or
liability of, Supplier) insurance and other claims for damage to Product arising
after delivery FOB the Designated Brewery (including during any such
transportation of such Product after such delivery) and taking the
responsibility for destruction of damaged Product in accordance with
Section 4.3;

(h) Cooperating with Supplier by providing such other assistance as may be
reasonably required to effect the shipment of Product as provided in this
Agreement;

 

9



--------------------------------------------------------------------------------

(i) Not purporting to act in the name of Supplier when arranging for
transportation of Product; and

(j) Making certain that no employee or other representative of Crown enters a
brewery or other facility of a Designated Brewery or Supplier without use of
visitor identification cards issued by such brewery or facility.

2.9 (a) Supplier shall notify Crown in advance of any changes to the country of
origin or, other than de minimis changes, to the appearance, color, alcohol
content, carbonation level or taste profile of a Product (which for avoidance of
doubt shall include the Container thereof). No such changes shall be permitted
if any such change would be reasonably likely to be adversely perceptible,
without the prior written consent of Crown, which consent shall not be
unreasonably withheld or delayed. If such consent is provided, then Crown shall
have the right to use up any inventory of Product having the former appearance,
color, alcohol content, carbonation level or taste profile or country of origin.
If any such change effected pursuant to this subsection without the prior
written consent of Crown is adversely perceptible, Supplier shall promptly halt
such change and resume production of the Product in its prior state. For
purposes of Sections 2.9(a) and (b), a change shall be considered to be
adversely perceptible if the ordinary average consumer of the Product perceives
such change as having a negative effect on the Product.

(b) Supplier shall notify Crown in advance of any changes to the quality or
structural integrity of a Container, other than de minimis changes. No such
changes shall be permitted if any such change would be reasonably likely to be
adversely perceptible or to adversely affect the quality and condition of the
Product upon delivery to Crown or to the ultimate consumer, without the prior
written consent of Crown, which consent shall not be unreasonably withheld or
delayed. If such consent is provided, then Crown shall have the right to use up
any inventory of Product packaged in the former Container. If any such change
effected pursuant to this subsection without the prior written consent of Crown
is adversely perceptible or adversely affects the quality and condition of the
Product upon delivery to Crown or to the ultimate consumer, Supplier shall
promptly halt such change and resume use of the former Containers.

(c) Supplier shall not discontinue any Product without the prior written consent
of Crown, which consent shall not be unreasonably withheld or delayed.
Notwithstanding anything to the contrary in the foregoing, Supplier may
discontinue a Product upon at least [****] written notice, without consent of
Crown, if the Product is not sold in Mexico and the Product had [****] sales of
less than [****] Cases (or if such Product is intended to be sold only in
limited regions of the Territory because of regulatory restrictions in such
region, for example restrictions relating to the alcohol content of Beer or
special deposit requirements, had [****] sales of less than [****] Cases) in the
Territory for [****] immediately prior to such discontinuance. If a Product is
properly discontinued pursuant to this Section 2.9(c) by Supplier, then Crown
shall have the right to use up any inventory of such discontinued Product.

 

10

 

[****] Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits information subject to the confidentiality
request. Omissions are designated with brackets containing asterisks. As part of
our confidential treatment request, a complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

2.10 Supplier and Crown will cooperate and use commercially reasonable efforts
to reduce their mutual costs of production, shipping and handling of the
Products, improve timeliness of delivery and freshness of Products delivered to
Crown and reduce damage to Products caused during transit from the breweries to
Crown.

ARTICLE III

PRICING AND PAYMENT PROCEDURES

3.1 As to each Product, other than New Physical Units, the initial price on the
Physical Units described in the Price Sheet to be charged by Supplier commencing
on the date of this Agreement shall be stated as the “Price” in the Price Sheet
for each Physical Unit, less, for each specified Price, $1.82 per Physical Unit.
The initial price for each New Physical Unit shall be the all in transfer price
(including [****]) payable by Crown to Extrade II pursuant to the Importer
Agreement between such parties for such New Physical Unit as such price is in
effect on the date hereof, less $1.82 per New Physical Unit. Prices for Physical
Units shall be hereinafter described as “Prices.” Prices shall be subject to the
adjustments described below.

3.2 Within [****] of determining the “Final EBITDA Amount” (as defined in the
Brewery Purchase Agreement), the existing Price for each Physical Unit shall be
increased by $1.82 per case and decreased by the quotient of the Final 2012
EBITDA Amount (but in no event higher than $370,000,000) divided by 170,000,000
Cases. The Price Sheet shall then be promptly updated to reflect such
adjustment. The revised Price shall be effective on and after the date of such
determination, and such revision shall not affect the Price of any Product
purchased and sold prior to such determination.

On the [****], the Price for each Product shall be increased or decreased from
the Price previously in effect by the CPI Adjustment (including the effect of
any adjustment previously effected pursuant to the preceding paragraph).

3.3 (a) Promptly after effecting a shipment of Product to Crown, Supplier shall
so notify Crown and provide to Crown an invoice for such shipment. Crown having
received such invoice from Supplier shall pay such invoiced price in United
States Dollars within [****] days of receipt of such invoice. Crown shall be
entitled to a discount of one percent of the Price for Product if (i) payment
for such Product is made by Wednesday following the week in which such Product
was shipped and (ii) Supplier receives the corresponding payment by wire
transfer of immediately available funds to a bank account designated by
Supplier. If the Price is not paid on its due date, the unpaid amount shall bear
interest from the due date until paid at the rate of 1-1/2% per month or the
maximum rate allowed by applicable law, whichever is lower.

(b) During any period in which Crown has not paid the purchase price for any
Product delivered and sold hereunder within [****] days of receipt of the
invoice thereof, Supplier shall not be obligated to deliver any additional
Product hereunder unless Crown has made arrangements satisfactory to Supplier to
pay the purchase price for such Product not later than the delivery of such
Product to Crown.

 

11

 

[****] Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits information subject to the confidentiality
request. Omissions are designated with brackets containing asterisks. As part of
our confidential treatment request, a complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

(c) At the end of each three-month period following the date hereof, Crown shall
make a payment to Supplier, or shall receive a credit against amounts then owing
to Supplier, [****] as described on Exhibit B.

ARTICLE IV

PRODUCT QUALITY

4.1 The following provisions shall apply to Product after Production:

(a) Supplier warrants Product under normal conditions and circumstances to
remain suitable for resale and consumption for a period of up to one hundred
eighty (180) days from the date of final Production. Supplier further warrants
that when received by Crown from Supplier the appearance, color, alcohol
content, carbonation level and taste profile of a Product (which for the
avoidance of doubt will include the quality and structural integrity of the
Container thereof) produced by a Designated Brewery will be consistent in all
material respects with the appearance, color, alcohol content, carbonation level
and taste profile of a Product (which for the avoidance of doubt will include
the quality and structural integrity of the Container thereof) produced by such
Designated Brewery and received by Crown from Supplier during the twenty-four
(24) month period immediately prior to the date hereof.

(b) As used herein, “Extended Storage” means the elapsing of more than thirty
(30) days between the date any Product sold under this Agreement reaches its
first storage in the United States of America and the date such Product is
received by a retailer or other direct purchaser from Crown. Crown acknowledges
that it is Supplier’s policy to avoid Extended Storage. To the extent permitted
by law Crown shall use commercially reasonable efforts to support said policy.
Either party may, at its option and sole expense, at any time, cause J.E. Siebel
Sons’ Company, Inc. (or any other third-party investigator approved in writing
by Supplier and Crown) to examine samples of any quantity of Product (and the
corresponding Containers) sold under this Agreement and in the possession of
Crown or any retailer or other purchaser for resale, and to advise Crown and
Supplier in writing whether the Product so examined is suitable for resale and
consumption (hereinafter called “saleable”). In the event such Product is so
determined not to be saleable (hereinafter called “unsaleable”):

1. Crown shall, upon written request from Supplier, be obligated to arrange for
the destruction of unsaleable Product and replace the same with saleable Product
and may otherwise do so at its option.

2. Supplier shall bear the cost of any such destruction and cost of replacement
of such Product at laid-in cost to Crown, to the extent such Product is
unsaleable due to a breach of Supplier’s warranty in Section 4.1(a).

3. In the event Supplier requests such destruction and the Product is not
unsaleable due to a breach of Supplier’s warranty in Section 4.1(a), then Crown
shall bear the cost of such destruction and replacement.

 

12

 

[****] Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits information subject to the confidentiality
request. Omissions are designated with brackets containing asterisks. As part of
our confidential treatment request, a complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

4.2 In the event Product or a Container is damaged in transit after same is
delivered FOB the Designated Brewery for a period up to one hundred eighty
(180) days from the date of final Production, whether prior to or after the time
same leaves Mexico, Crown shall so inform Supplier and shall cooperate with
Supplier as to (1) whether the corresponding Product or Container should be
destroyed because the damage has rendered the Product or Container unsaleable,
and, if so, (2) the time, place and manner of such destruction, provided that
Supplier shall indemnify Crown for any losses, costs or expenses incurred by
Crown relating to any such destruction not covered by insurance.

4.3 If Crown destroys any Product pursuant to Section 4.1 or 4.2, an authorized
officer of Crown shall execute and deliver to Supplier a certificate in the form
of Exhibit A certifying as to such destruction, and Supplier shall cooperate
with Crown to accomplish any such destruction but, except as otherwise provided
in Section 4.1(b), Crown shall be responsible for all costs of such destruction.
In addition, any insurance policy of Crown covering Product shall require the
insurer issuing such policy not to take any action inconsistent with the terms
of Sections 4.1 and 4.2. Upon obtaining any such insurance policy, Crown shall
promptly furnish Supplier with a copy of the same.

ARTICLE V

REPORTS

5.1 Crown shall deliver to Supplier the following:

(a) Not later than sixty (60) days prior to the beginning of each Fiscal Year, a
Forecast Report in the electronic form customarily provided by Crown to Supplier
indicating by calendar months the purchases of Product Crown expects to make
during such year under this Agreement by brand, label, package and any other
distinguishing presentation required by governmental authorities.

(b) Not later than twenty (20) days prior to the beginning of each calendar
month, a Forecast Report Update in the electronic form customarily provided by
Crown to Supplier updating, for the calendar months remaining in such year, the
Forecast Report originally delivered for the corresponding Fiscal Year.

(c) Crown shall be obligated to purchase not less than [****] of the amount
forecast in each Forecast Report Update for the first calendar month next
succeeding such Forecast Report Update and Supplier shall not be obligated to
sell to Crown more than [****] of the amount forecast for such calendar month,
and Crown shall be obligated to purchase not less than [****] of the amount
forecast in each Forecast Report Update for the second calendar month next
succeeding such Forecast Report Update and Supplier shall not be obligated to
sell to Crown more than [****] of the amount forecast for such calendar month.

(d) For January of each Fiscal Year, Crown shall be obligated to purchase not
less than [****] of the amount forecast in the respective Forecast for such
month and Supplier shall not be obligated to sell to Crown more than [****] of
the amount forecast for such month

 

13

 

[****] Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits information subject to the confidentiality
request. Omissions are designated with brackets containing asterisks. As part of
our confidential treatment request, a complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

and, subject to the rights and obligations of Crown and Supplier arising out of
the Forecast Report Update as described in Section 5.1(c), for February of each
Fiscal Year, Crown shall be obligated to purchase not less than [****] of the
amount forecast in the respective Forecast for such month and Supplier shall not
be obligated to sell to Crown more than [****] of the amount forecast for such
month.

5.2 Crown shall deliver each report required by Section 5.1 by such means of
electronic transmission or delivery as Supplier may reasonably request from time
to time.

5.3 Supplier may at its own expense, upon reasonable advance notice to Crown,
through accountants or other representatives designated by Supplier for such
purposes, enter during normal business hours any storage facility or business
office owned or controlled by Crown and examine such facilities, inventories and
that portion of the books and records of Crown needed to determine the accuracy
of any report delivered under, or compliance by Crown with, this Agreement.
Crown may at its own expense, upon reasonable advance notice to Supplier,
through accountants or other representatives designated by Crown for such
purposes, enter during normal business hours any storage or production facility
or business office owned or controlled by Supplier and examine such facilities,
inventories and that portion of the books and records of Supplier needed to
determine compliance by Supplier with this Agreement; provided that any such
access on behalf of Supplier or Crown to confidential information, data and work
papers shall be provided solely to such accounting firm on a clean room basis
and such accounting firm shall not have the right to provide any such
confidential information, or any summaries thereof, to Crown or Supplier, as the
case may be, or any of its Affiliates.

5.4 (a) Unless otherwise agreed to in writing by Crown, Supplier agrees (and
Supplier agrees to cause its Affiliates) (a) to keep confidential all
Confidential Information of Crown and not to disclose or reveal any of such
Confidential Information to any Person other than (i) those directors, officers,
employees, stockholders, legal counsel, accountants, and other agents of
Supplier or its Affiliates who are actively and directly participating in the
performance of the obligations and exercise of the rights of Supplier under this
Agreement, and (b) not to use Confidential Information of Crown for any purpose
other than in connection with the performance of the obligations and exercise
and enforcement of the rights of Supplier hereunder. The obligation to maintain
confidentiality of and restrictions on the use of Confidential Information
hereunder, shall include with respect to any Confidential Information obtained
by Supplier and its Affiliates prior to the date hereof.

(b) If Supplier is required by law, court order or government order or
regulation to disclose Confidential Information, Supplier shall provide notice
thereof to Crown and, after consultation with Crown and, at the sole cost and
expense of Crown, reasonably cooperating with Crown to object to or limit such
disclosure, shall be permitted to disclose only that Confidential Information so
required to be disclosed.

5.5 Unless otherwise agreed to in writing by Supplier, Crown agrees (and Crown
agrees to cause its Affiliates) (a) to keep confidential all Confidential
Information of Supplier

 

14

 

[****] Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits information subject to the confidentiality
request. Omissions are designated with brackets containing asterisks. As part of
our confidential treatment request, a complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

and the Modelo Group and not to disclose or reveal any of such Confidential
Information to any Person other than (i) those directors, officers, employees,
stockholders, legal counsel, accountants, and other agents of Crown or its
Affiliates who are actively and directly participating in the performance of the
obligations and exercise of the rights of Crown under this Agreement, and
(b) not to use Confidential Information of Supplier and the Modelo Group for any
purpose other than in connection with the performance of the obligations and
exercise and enforcement of the rights of Crown hereunder. The obligation to
maintain confidentiality of and restrictions on the use of Confidential
Information hereunder, shall include with respect to any Confidential
Information obtained by Crown prior to the date hereof.

If Crown is required by law, court order or government order or regulation to
disclose Confidential Information, Crown shall provide notice thereof to
Supplier and, after consultation with Supplier and, at the sole cost and expense
of Supplier, reasonably cooperating with Supplier to object to or limit such
disclosure, shall be permitted to disclose only that Confidential Information so
required to be disclosed.

5.6 The parties agree that the confidential information of Crown relating to
pricing or sales is competitively sensitive, and Supplier shall establish,
implement and maintain procedures and take such other steps that are reasonably
necessary to prevent any disclosure of such information to its employees and
those of its Affiliates who have direct responsibility for marketing,
distributing or selling Beer (other than the Products) in the United States.

ARTICLE VI

COMPLIANCE WITH LAWS

6.1 During the term of this Agreement, Crown shall obtain and maintain in good
standing, or otherwise have valid access to, all U.S. (federal and state)
licenses required for the performance of this Agreement by Crown, including
without limitation all licenses required for the importation or sale of Product
in the Territory (“Requisite Licenses”). Within thirty (30) days after the
amendment, loss or new issuance of any Requisite License (other than ordinary
course annual or other renewals or amendments), Crown shall deliver to Supplier
written notice thereof.

6.2 Crown agrees (a) to comply with all laws applicable to the selling of
Product, including, without limitation, those relating to labels and identifying
marks on Containers, and to comply with the Foreign Corrupt Practices Act and
similar laws applicable to Crown or the Import Business and (b) not to commit
any act that will subject Supplier to any civil, criminal, or other liability.
Crown agrees to indemnify and hold Supplier harmless with respect to any breach
by Crown of the preceding sentence.

6.3 As regards laws relating to labels or other identifying marks on Containers
supplied by Supplier, Crown shall be deemed to have fully satisfied Crown’s
obligations if, within a reasonable period prior to Supplier’s shipment of
Product identified by any new form of label or mark, Crown obtains approval of
the labels or marks to be used on such Container and advises Supplier fully and
correctly in writing of all requirements of corresponding law. After receipt
from Crown of such written advice, Supplier shall be responsible for the
labeling and marking of Containers in conformity with such advice.

 

15



--------------------------------------------------------------------------------

6.4 As and when requested by Crown, Supplier shall use its commercially
reasonable efforts to sign and deliver to Crown such documents as Crown requires
for filing with governmental authorities to comply with laws applicable to the
importation or sale of Product.

6.5 Supplier and Crown agree that the federal and state laws governing the
rights and obligations of brewers or suppliers of Beer and their wholesalers
shall not apply as between themselves in connection with the transactions
described herein.

ARTICLE VII

INDEMNIFICATION AND INSURANCE

7.1 Crown agrees to indemnify and hold harmless Supplier from and against any
and all claims, losses, liabilities, costs and expenses (including reasonable
fees and disbursements of attorneys) arising out of any resale of any damaged or
unsaleable Product by Crown. Supplier agrees to indemnify and hold harmless
Crown from and against, any and all claims, losses, liabilities costs and
expenses (including reasonable fees and disbursements of attorneys) arising
(a) out of any failure to label and mark Containers supplied by Supplier in
conformity with law or (b) out of any actual or alleged defect in the
manufacture of Product or Containers supplied by Supplier, including but not
limited to those based on or resulting from damages actually or allegedly caused
to persons or the property of third parties by reason of any such failure or
defect. The provisions of this Section 7.1 shall survive the expiration or other
termination of this Agreement with respect to any claim, loss, liability, cost
or expense, whenever incurred or asserted, arising out of any act, omission or
condition that preceded such expiration or termination.

7.2 Crown represents to Supplier that (a) Crown shall maintain at all times
during the term of this Agreement with a reputable insurance company domiciled
in the United States of America a multiperil policy covering (subject to
customary deductibles) liability to third parties for personal injury in such
amounts (both aggregate and per occurrence) as may be customary in the Beer
industry in the United States of America, but not less than $10,000,000.00, and
for property damage in such amounts (both aggregate and per occurrence) as may
be customary in the Beer industry in the United States of America, but not less
than $10,000,000.00, arising from the importation and sale of Product under this
Agreement, together with excess liability insurance, in umbrella form, with
limits of at least $5,000,000 for each occurrence with no aggregate limit, and
(b) Crown will maintain such policy naming Supplier as an additionally insured
party (or a replacement insurance policy providing no less coverage which is
obtained from a reputable insurance company domiciled in the United States of
America) in effect so long as this Agreement remains in force.

7.3 Supplier represents to Crown (a) that Supplier shall maintain at all times
during the term of this Agreement with a reputable insurance company similar
insurance covering (subject to customary deductibles) liability to third parties
for personal injury in such amounts (both aggregate and per occurrence) as may
be customary in the Beer industry in Mexico, but not less than $10,000,000.00,
and for property damage in such amounts (both aggregate and per occurrence) as
may be customary in the Beer industry in Mexico, but not less than
$10,000,000.00, arising from the importation and sale of Product under this
Agreement,

 

16



--------------------------------------------------------------------------------

together with excess liability insurance, in umbrella form, with limits of at
least $5,000,000 for each occurrence with no aggregate limit, and (b) that
Supplier will maintain such policy naming Crown as an additionally insured party
(or a replacement insurance policy providing no lesser coverage which is
obtained from a reputable insurance company) in effect so long as this Agreement
remains in force.

7.4 With respect to the insurance described in Sections 7.2 and 7.3, (a) each
party shall pay all costs and expenses of the insurance it carries, and (b) each
party shall promptly deliver to the other, at the request of the other, a copy
of the insurance policies and other documentation evidencing compliance with
such party’s obligations to maintain such insurance.

ARTICLE VIII

TERM; TERMINATION

8.1(a) Except as provided below, the term of this Agreement shall commence on
the date hereof and shall terminate on the third anniversary hereof. For the
avoidance of doubt, any extensions provided below are subject to the approval by
the DOJ pursuant to the Final Judgment.

(b) If Crown and its Affiliates have not completed the Brewery Expansion Plan on
or prior to on the third anniversary hereof, Crown may provide written notice to
Supplier not later than one hundred twenty (120) days prior to such date stating
that despite the reasonable efforts of Crown and its Affiliates to complete such
Brewery Expansion Plan, which statement shall not be subject to review or
challenge by Supplier, continuing supply of Product is required, the terms and
provisions of this Agreement shall continue for an additional year, or such
lesser period as Crown may set forth in the notice. Prior to the DOJ’s decision
to approve or deny any extension as described in Section 8.1(a), Supplier shall
conduct itself as if the extension set forth in any such notice from Crown will
be permitted by the DOJ.

(c) If Crown and its Affiliates have not completed the Brewery Expansion Plan on
or prior to the end of any additional term implemented pursuant to
Section 8.1(b), Crown may provide written notice to Supplier not later than one
hundred twenty (120) days prior to the end of such additional term stating that
despite the reasonable efforts of Crown and its Affiliates to complete such
Brewery Expansion Plan, which statement shall not be subject to review or
challenge by Supplier, continuing supply of Product is required, the terms and
provisions of this Agreement shall continue for an additional year, or such
lesser period as Crown may set forth in the notice. Prior to the DOJ’s decision
to approve or deny any extension as described in Section 8.1(a), the Supplier
shall conduct itself as if the extension set forth in any such notice from Crown
will be permitted by the DOJ.

(d) Under no circumstances shall the term of this Agreement exceed five
(5) years.

8.2 Supplier may terminate this Agreement upon written notice to Crown following
a Change of Control. Any such termination shall become effective on the sixtieth
(60th) day after delivery of such notice to Crown.

 

17



--------------------------------------------------------------------------------

8.3 Upon expiration of this Agreement, the obligations of the parties to supply
and purchase Products shall terminate, but all rights and obligations accrued or
relating to periods prior to the date of expiration shall continue and remain in
full force and effect.

ARTICLE IX

GOVERNING LAW

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without reference to its principles of conflicts of laws
that would require application of the substantive laws of any other
jurisdiction. Crown and Supplier agree that the International Convention on the
Sale of Goods shall not apply to this Agreement. Crown and Supplier irrevocably
consent to the exclusive personal jurisdiction and venue of the courts of the
State of New York or the federal courts of the United States, in each case
sitting in New York County, in connection with any action or proceeding arising
out of or relating to this Agreement. Crown and Supplier hereby irrevocably
waive, to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of such action or proceeding brought
in such a court and any claim that any such action or proceeding brought in such
court has been brought in an inconvenient forum. Crown and Supplier irrevocably
consent to the service of process with respect to any such action or proceeding
in the manner provided for the giving of notices under Section 10.4, provided,
the foregoing shall not affect the right of either Crown or Supplier to serve
process in any other manner permitted by law. Crown and Supplier hereby agree
that a final judgment in any suit, action or proceeding shall be conclusive and
may be enforced in any jurisdiction by suit on the judgment or in any manner
provided by applicable law.

ARTICLE X

MISCELLANEOUS

10.1 Neither party may assign any right under this Agreement without the prior
written consent of the other party, provided that (i) Crown may assign this
Agreement and its rights and obligations hereunder to any (A) Subsidiary of
Constellation who agrees in writing to be bound by all terms and conditions of
this Agreement and in that event such assignee shall be deemed to be Crown for
all purposes of this Agreement, or (B) Person to whom Constellation Beers Ltd.
assigns the Sub-License Agreement; provided, however, for any other assignment
by Crown hereunder (other than to a Prohibited Owner) the prior written consent
of Supplier shall not unreasonably be withheld; (ii) Supplier may assign this
Agreement and its rights and obligations hereunder to any Subsidiary of ABI and
in that event such assignee shall be deemed to be Supplier for all purposes of
this Agreement; and (iii) Supplier may assign to one or more Subsidiaries of
Grupo Modelo owning a Designated Brewery the rights and obligations hereunder to
sell, supply and receive payment for the Product to Crown produced by the
respective Designated Brewery, and in that event any such assignee in performing
or enforcing such rights and obligations shall be deemed to be Supplier for
purposes of this Agreement. Any purported assignment not in strict compliance
with the preceding sentence shall be null and void and of no force and effect.
Subject to the foregoing, this Agreement shall be binding upon and shall inure
to the benefit of the parties and their respective successors and assigns.

 

18



--------------------------------------------------------------------------------

10.2 The captions used in this Agreement are for convenience of reference only
and shall not affect any obligation under this Agreement.

10.3 This Agreement may be executed in counterparts, each of which when so
executed and delivered shall be deemed an original, and such counterparts, taken
together, shall constitute one and the same instrument. Signatures sent by
facsimile shall constitute and be binding to the same extent as originals. This
Agreement may not be amended except by an instrument in writing signed by both
parties.

10.4 Any notice, claims, requests, demands, or other communications required or
permitted to be given hereunder shall be in writing and will be duly given if:
(a) personally delivered, (b) sent by facsimile or (c) sent by Federal Express
or other reputable overnight courier (for next Business Day delivery), shipping
prepaid as follows:

 

If to Crown:    Crown Imports LLC    One South Dearborn St, Suite 1700   
Chicago, IL 60603    Attention: President    Telephone: +1 (312) 873-9600   

Facsimile: +1 (312) 346-7488

 

With a copy to    Constellation Brands, Inc. (which copy shall    207 High Point
Drive, Building 100 not serve as notice    Victor, New York 14564 hereunder):   
Attention: General Counsel    Telephone: +1 (585) 678-7266   

Facsimile: +1 (585) 678-7103

 

With a second    Nixon Peabody LLP copy to (which    1300 Clinton Square copy
shall not    Rochester, NY serve as notice    Attention: James O. Bourdeau
hereunder):    Telephone: +1 (585) 263-1000   

Facsimile: +1 (585) 263-1600

 

If to Supplier:    Grupo Modelo, S.A.B. de C.V.    Av. Javier Barnos Sierra   
555-3 Piso    Col. Santa Fe    01210 Mexico, D.F.    Attention: General Counsel
   Telephone: + (5255) 2266-0000   

Facsimile: + (5255) 2266-0000

 

With a copy to    Anheuser-Busch InBev (which copy shall    Brouwerijplein 1 not
serve as notice    Leuven 3000

 

19



--------------------------------------------------------------------------------

hereunder):    Belgium    Attention: Chief Legal Officer and Company Secretary
   Telephone: + 32 16 27 69 42   

Facsimile: + 32 16 50 66 99

 

With a second    Sullivan & Cromwell LLP copy to (which    125 Broad Street copy
shall    New York, New York 10004 not serve as notice    Attention: Frank J.
Aquila hereunder):                     George J. Sampas   
                 Krishna Veeraraghavan    Telephone: +1 (212) 558-4000   
Facsimile: +1 (212) 558-3588

or such other address or addresses or facsimile numbers as the person to whom
notice is to be given may have previously furnished to the others in writing in
the manner set forth above. Notices will be deemed given at the time of personal
delivery, if sent by facsimile, when sent with electronic notification of
delivery or other confirmation of delivery or receipt, or, if sent by Federal
Express or other reputable overnight courier, on the day of delivery.

10.5 This Agreement, and the various Schedules and Exhibits thereto, the
Membership Interest Purchase Agreement, the Sub-license Agreement, Brewery
Acquisition Agreement and the various Schedules and Exhibits thereto, embody all
of the understandings and agreements of every kind and nature existing between
the parties hereto with respect to the transactions contemplated hereby, and
supersede all prior discussions, negotiations and agreements between the parties
concerning the subject matter thereof.

10.6 To the extent that any provision of this Agreement is invalid or
unenforceable in the Territory or any state or other area of the Territory, this
Agreement is hereby deemed modified to the extent necessary to make it valid and
enforceable within such state or area, and the parties shall promptly agree in
writing on the text of such modification.

10.7 The parties acknowledge that a breach or threatened breach by them of any
provision of this Agreement will result in the other entity suffering
irreparable harm which cannot be calculated or fully or adequately compensated
by recovery of damages alone. Accordingly, the parties agree that any party may,
in its discretion (and without limiting any other available remedies), apply to
any court of law or equity of competent jurisdiction for specific performance
and injunctive relief (without necessity of posting a bond or undertaking in
connection therewith) in order to enforce or prevent any violations of this
Agreement, and any party against whom such proceeding is brought hereby waives
the claim or defense that such party has an adequate remedy at law and agrees
not to raise the defense that the other party has an adequate remedy at law. The
failure of either party at any time to require performance of any provision of
this Agreement shall in no manner affect such party’s right to enforce such
provision at any later time. No waiver by any party of any provision, or the
breach of any provision, contained in this Agreement shall be deemed to be a
further or continuing waiver of such or any similar provision or breach.

 

20



--------------------------------------------------------------------------------

10.8 This Agreement is binding upon and shall inure to the benefit of the
parties hereto and their successors and permitted assigns. Nothing in this
Agreement shall give any other Person any legal or equitable right, remedy or
claim under or with respect to this Agreement or the transactions contemplated
hereby.

[Signature Page Follows]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
written above.

 

GRUPO MODELO, S.A.B. DE C.V.     CROWN IMPORTS LLC By:   /s/ Margarita Hugues  
  By:   /s/ William F. Hackett Name:   Margarita Hugues     Name:   William F.
Hackett Title:   Attorney in fact     Title:   President By:   /s/ Gabriel
Aponte       Name:   Gabriel Aponte       Title:   Attorney in fact      

[Signature Page to Interim Supply Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

CERTIFICATE OF OFFICER

All capitalized terms herein are used as defined in the Interim Supply Agreement
between Grupo Modelo, S.A.B. de C.V. and Crown Imports LLC, dated
[            ], 2013 ( the “Agreement”). The undersigned,                     ,
does hereby certify that he is the duly elected and presently incumbent
                    of Crown Imports LLC, and that as such he is familiar with
the facts herein certified and is duly authorized to execute the certificate on
behalf of Crown Imports LLC, and does hereby further certify that:

1. Pursuant to Section 4.2 and Section 4.3 of the Agreement, Shipment No.
        of Product, which was determined to be unsaleable on
                    by                     , was destroyed on             .

IN WITNESS WHEREOF, the undersigned has executed this certificate this
        day of                     ,             .

 

  

Name:

Title:

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

Promptly after the end of each calendar month, beginning with the first calendar
month concluding after the date hereof, Crown will calculate the Monthly Freight
Adjustment. No more than [****] after the end of each three-month period
hereafter, Crown will provide to Supplier, in writing, the Quarterly Freight
Adjustment for such three-month period, which Quarterly Freight Adjustment may
be a positive or negative amount. If any Quarterly Freight Adjustment is a
positive number, then Supplier shall provide Crown with a credit against amounts
owing to Supplier in the amount of such Quarterly Freight Adjustment, and if any
Quarterly Freight Adjustment is a negative number, then Crown shall make a
payment to Supplier, at the same time of payment of the next invoice from
Supplier, in any amount equal to such Quarterly Freight Adjustment. An example
calculation of a freight adjustment is attached hereto as Exhibit B-1.

If in any three month period Supplier sells to Crown Products exceeding the
Volume Thresholds, and the Designated Breweries for any such Product were other
than [****], all volume delivered from such other Designated Breweries shall be
excluded from the calculation hereunder subject to the next sentence. If the
volume delivered from such other Designated Breweries exceeds the Excess, volume
delivered from such other Designated Breweries in the amount of the Excess shall
be excluded from the calculation hereunder, and such excluded volume shall be
allocated pro rata among such other Designated Breweries based on the shipment
volumes therefrom for such three month period. Crown shall be obligated to pay
the freight costs of all volume excluded hereby without contribution by
Supplier.

For purposes of this Exhibit B:

“Monthly Freight Adjustment” means, for any month, [****]

“Quarterly Freight Adjustment” means, for any quarter, the sum of Monthly
Freight Adjustments for the three preceding months.

“Aggregate Current Freight Rate (bottles)” means, for any month, [****]

“Aggregate Current Freight Rate (cans)” means, for any month, [****]

“Aggregate Current Freight Rate (kegs)” means, for any month, [****]

[****]

“Aggregate Base Freight Rate (Bottles)” means [****]

“Aggregate Base Freight Rate (Cans)” means [****]

“Aggregate Base Freight Rate (Kegs)” means [****]

[****]

 

B-1

 

[****] Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits information subject to the confidentiality
request. Omissions are designated with brackets containing asterisks. As part of
our confidential treatment request, a complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT B-1

EXAMPLE OF QUARTERLY FOREIGN FREIGHT ADJUSTMENT

Monthly Foreign Freight Adjustment

 

Product Type & Brewery   

Base Foreign

Freight Rate

   

Actual Cases

Shipped

   

Current

Normalized Foreign

Freight

   

Aggregate Current

Foreign Freight Rate

 

BOTTLES

        

[****]

     $[ ****]      [ ****]    $ [ ****]   

[****]

   $ [ ****]      [ ****]    $ [ ****]   

[****]

   $ [ ****]      [ ****]    $ [ ****]   

TOTAL

       [ ****]    $ [ ****]    $ [ ****] 

CANS

        

[****]

   $ [ ****]      [ ****]    $ [ ****]   

[****]

   $ [ ****]      [ ****]    $ [ ****]   

[****]

   $ [ ****]      [ ****]    $ [ ****]   

TOTAL

       [ ****]    $ [ ****]    $ [ ****] 

KEGS

        

[****]

   $ [ ****]      [ ****]    $ [ ****]   

[****]

   $ [ ****]      [ ****]    $ [ ****]   

[****]

   $ [ ****]      [ ****]    $ [ ****]   

[****]

   $ [ ****]      [ ****]    $ [ ****]   

[****]

   $ [ ****]      [ ****]    $ [ ****]   

[****]

   $ [ ****]      [ ****]    $ [ ****]   

TOTAL

       [ ****]    $ [ ****]    $ [ ****] 

 

B-1-1

 

[****] Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits information subject to the confidentiality
request. Omissions are designated with brackets containing asterisks. As part of
our confidential treatment request, a complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

Monthly Foreign Freight Adjustment Calculation

 

Total Modelo   

Aggregate Current

Foreign Freight

Rate

   

Aggregate Base

Foreign Freight

Rate

   

Total
Cases

Shipped

   

Foreign
Freight

Adjustment

 

Bottles

   $ [ ****]    $ [ ****]      [ ****]    $ [ ****] 

Cans

   $ [ ****]    $ [ ****]      [ ****]    $ [ ****] 

Kegs

   $ [ ****]    $ [ ****]      [ ****]    $ [ ****] 

Total Crown (Payable) / Receivable

  

    [ ****]    $ [ ****] 

 

* Base Foreign Freight Rate for [****], to be agreed upon by the parties in good
faith in a manner consistent with the goals of this adjustment mechanism.

Quarterly Foreign Freight Adjustment Calculation

 

* Sum of the Total Crown (Payable) / Receivable for the 3 month period

 

B-1-2

 

[****] Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits information subject to the confidentiality
request. Omissions are designated with brackets containing asterisks. As part of
our confidential treatment request, a complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.